Citation Nr: 1725466	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO. 13-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for dementia.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance/housebound.


REPRESENTATION

Appellant represented by: Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1967 to December 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the RO in Muskogee, Oklahoma.

The Veteran and his spouse presented testimony at a March 2016 Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, which was accepted in lieu of an in-person hearing before a Member of the Board. 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The Board remanded this appeal in June 2016 for evidentiary development. The appeal has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran has thoracolumbar spine arthritis which was not noted in service, is not related to service, and did not become manifest to a degree of 10 percent or more within one year of service separation.

2. The Veteran has dementia, which is not related to service.

3. The Veteran has obstructive sleep apnea, which is not related to service.

4. The Veteran's service-connected disabilities have not resulted in the need for aid and attendance or rendered him housebound.

CONCLUSIONS OF LAW

1. A low back disorder was not incurred in service; thoracolumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. A mental disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).

3. A sleep disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for SMC based on the need for aid and attendance or housebound status have not been met for any period. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352, 4.3, 4.6, 4.10 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is included among the enumerated chronic diseases. However, sleep apnea and dementia are not included. The only mental disorder included among the chronic diseases is psychosis, which has not been diagnosed in this case. 

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). 

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

The natural reading of the condition "noted in service" is a condition indicative of a chronic disease, but not dipositive, i.e., not sufficiently indicative to demonstrate that the chronic disease is shown to be chronic. Walker, 708 F.3d at 1339. While the evidence need not be documentary (Savage v. Gober, 10 Vet. App. 488, 496 (1997)) it must be competent. Id, at 497.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records include a June 17, 1969, clinical record indicating the Veteran sought treatment for claimed stomach problems and upper abdominal pain. He reported that he felt this was "nerves." He was prescribed Valium. 

A June 9, 1970, clinical record notes recurrence of lower midline abdominal pain. The impression was questionable gastritis with rule-out diagnoses of parasite infestation and psychosomatic problem.

The Report of Medical Examination at service separation on October 8, 1970, reveals normal findings for the mouth and throat (pertinent to obstructive sleep apnea), the spine, and all other musculoskeletal systems, as well as normal psychiatric findings. 

The Report of Medical History at service separation on October 8, 1970, reveals the Veteran's statement that he had no history of, or current, recurrent back pain, shortness of breath, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

Forty years after service, a February 9, 2010, letter from V. Hartman, Ph.D. notes that the Veteran was first diagnosed with frontal lobe dementia, a progressive form of dementia, in 2007. He has a family history of Alzheimer's dementia (mother, grandmother) which also is a progressive form of dementia. Although his condition was diagnosed in 2007, he had exhibited signs of the disorder since 1997.

A June 2012 Housebound Examination reveals that the Veteran was deemed to be housebound as a result of frontal lobe dementia. A thoracolumbar spine disorder was also noted. 

The Veteran submitted an October 2013 report entitled "Independent Medical Examination" completed by a private provider, J. Ellis, MD. The report notes that, while the Veteran was in the Air Force, as he would lift and bend, he would have pain. He took a lot of aspirin. He continued to have pain in the Air Force. When he got out of the Air Force, he continued to have severe pain. He has frontal lobe dementia and has difficulty with memory. His wife, who has been married to him since 1985 states he was having severe pain long before they met. From 1985 forward, he was going to chiropractors frequently, taking medications, and seeing doctors frequently. His pain has become gradually worse. In the mid-1990s, he began having more back pain and numbness down his right leg. His right leg began to drag. In the 2000s, his right leg drug even more, causing him to trip and fall. He has been treated with chiropractic therapy for his neck and back for as long as his wife has known him, and immediately after getting out of the Air Force. While in the Air Force, he did a lot of lifting. He had a lot of back strains. He was on constant medications. Immediately after the Air Force, he began seeking frequent chiropractic treatment. He continued to have back problems, pain in his back, and some numbness down his right leg. He has dementia and short-term memory impairment. Dr. Ellis opined that it is more probable than not that his back pain has been continuous from the Air Force forward. The type of symptoms that he has are consistent with, and are as likely as not caused by, his multiple lifting episodes in the Air Force. This caused multiple muscle tendon unit strains of the back. This caused muscle spasms in his back. The muscle spasms in his back as likely as not caused increased pressure on the lower lumbar discs at the L5-S1 level causing protrusion, bulging and impingement of the right S1 spinal nerve. The injury to the right S1 spinal nerve caused more spasm not only in the back, but the thoracic and cervical areas causing repetitive cervical strains that are consequential to his back injury in the Air Force. Regarding sleep apnea, Dr. Ellis opined that the severe pain he has in his back with the radiculopathy of the right S1 spinal nerve causes generalized muscle spasm in the paraspinous muscles from the lumbar, thoracic, and cervical areas. This caused decreased range of motion of the neck and more likely as not has contributed to his sleep apnea and sleeping with an extended neck because of the muscle spasms in his neck.

Similar opinions from Dr. Ellis are dated in October 2013 and February 2016. The February 2016 opinion is that it is more likely than not that his service-connected back pain and radiculopathy down his right leg have caused muscle spasms in the paraspinous muscles of the lumbar, thoracic and cervical areas. "It is my medical opinion that it is more likely than not, that this muscle spasm has interfered with the accessory muscles of respiration and has contributed to and aggravated his sleep apnea syndrome."

An opinion of the same date states: "it is more likely than not that he had significant repeated strains of the muscles and tendons in his low back while in the Air Force and that said strains of the lumbar area have caused increased muscle spasms in the back, which have caused increased pressure on the discs in the lower back, which caused derangement of the discs in the lower back causing bilateral L5 and S1 spinal nerve impairment."

A private opinion from Dr. Rea received in July 2016 states the Veteran was initially seen in her office on November 16, 2010, for the evaluation of chief complaints including dementia and Alzheimer's disease. The examiner noted that the Veteran was required to move heavy equipment, which may have weighed 400 pounds in service, consequently injuring his back. He did not seek medical attention during that time. He has had back and neck problems ever since this incident. He also reported that he had been exposed to jet fumes in service. The airplanes would run their engines adjacent to his building. He stated that he used solvent cleaners, which included carbon tetrachloride without a mask or gloves to clean aircraft indoors without ventilation. Upon returning home, he sought chiropractic treatments with slight relief of pain. He reported dizziness related to the chemical exposures he has had previously. At the time of the examination, he was extremely forgetful, frequently sleeping, argumentative, rebellious, with occasional confusion, indifference, aggressiveness, and noise sensitivity, and he exhibits childlike behavior according to the family members. Dr. Rea reported that testing of blood, hair, and breath revealed toxic effects of petrochemicals and solvents and metals, such as cadmium, resulting in toxic encephalopathy, memory loss, vasculitis, hypoxia, insomnia, polycystic kidney disease, and back pain. Dr. Rea opined "I firmly believe that in all medical probability [the Veteran's] incapacitation is a result of his exposure to chemicals associated with jet fuel, jet exhaust, and solvent cleaners in the workplace." 

In response to the Board's remand, the Veteran was afforded a VA examination in October 2016. The examiner diagnosed degenerative arthritis of the spine. The Veteran reported that his back had been hurting since service. He stated that problems began in Taiwan and he self-treated it with heat and massage. He indicated that following discharge from active duty, he consulted private chiropractor acupuncture specialists for help with his backache. He indicated that he cannot remember names of the providers. His wife stated that she has not been able to retrieve medical records from any of the private practitioners. On examination, the examiner found no functional loss or functional impairment of the thoracolumbar spine. There was no impact on the Veteran's ability to work.

The VA examiner opined that it is less likely than not that a low back disorder was incurred in or caused by the claimed in-service injury, event, or illness. The examiner reasoned that the service treatment records were negative for symptoms or treatment of low back pain. While the examiner acknowledged the Veteran's reported history of sustaining a low back strain as a result of lifting in service and self-treating with ice, heat, over-the-counter medications, and massage, the examiner noted that there was no evidence in the medical records to indicate that the Veteran had back pain or received treatment for back disorder for at least 10 years following discharge from active duty. 

The VA examiner also diagnosed obstructive sleep apnea with initial diagnosis in 2000. The Veteran indicated that he had a sleep study in 1997 complaining of sleep apnea. He stated that he had been using CPAP since that time. His wife stated that he was still sleepy during the daytime and had additional diagnoses including narcolepsy. This is why, he is unable to drive at any time. 

The VA examiner (October 2016) opined that sleep apnea is less likely than not related to service. The examiner noted that service treatment records are negative for any symptoms or treatment chest sleep apnea. There was no evidence to indicate that the Veteran developed sleep apnea within 5 years of discharge from service. The examiner noted that it is a common medical knowledge that, in general, the muscle tone of the body ordinarily relaxes during sleep and, at the level of the throat, the human airway is composed of collapsible walls of soft tissue which can obstruct breathing during sleep, resulting in the disorder sleep apnea. Definite risk factors for obstructive sleep apnea include obesity and craniofacial or upper airway soft tissue abnormalities. Potential risk factors include loud snoring, heredity, smoking and nasal congestion. According to the examiner, the literature is clear that upper airway obstruction causes sleep apnea.

An October 2016 VA Mental Disorders examination reveals a diagnosis of major neurocognitive disorder, frontal lobe dementia, specifically Pick's disease. Noting the timeline of initial signs of the diagnosis in 1997 and formal diagnosis in 2007, this timeline was found to be consistent with the reports of memory lapses and behavioral disturbances which were noted during the interview for the examination. Regarding the claim for service connection due to exposure to jet fuel, the examiner noted that, although Dr. Rea indicated the belief that the Veteran's condition is linked to such exposure, the VA examiner was unable to locate peer-reviewed articles which would establish a causal link between exposure to jet fuel and the Veteran's condition. Moreover, the examiner noted Dr. Hartman's report (February 9, 2010) that the Veteran had a positive family history of progressive dementia (mother and grandmother). As a result it was the VA examiner's opinion that this condition is less likely than not a result of his reported exposure to jet fuel. It was recommended that a neurologist/neuropsychologist be consulted to provide an opinion related to the etiology of the condition. It was noted that this was a very unique case and not one commonly seen by a psychologist. 

The VA examiner provided an addendum, also dated in October 2016, that it is less likely than not that the current dementia is causally related to the Veteran's active service. After further review of research studies, the VA examiner concluded that causality does not appear to be established at this time. 

The RO followed the advice of the October 2016 VA Mental Disorders examiner and obtained a November 2016 opinion by the Chief of the VA Neurology and Rehabilitation Service. In a very extensive and detailed report, which will only be summarized here, the examiner reviewed the conflicting medical evidence and provided the opinion that it is unlikely that the Veteran's cognitive impairment is related to environmental exposure during military duty. The examiner noted a history of memory problems since 2001 and subsequent behavioral problems. The Veteran was diagnosed with frontal-temporal dementia by a neurology colleague, Dr. Zubair, at St. Anthony's. But, further assessment at VA on August 22, 2016, (see Virtual VA Record 11/30/2016 at 8), by a neurologist specializing in behavioral neurology and dementia, it was determined that the diagnosis of fronto-temporal dementia was unlikely, if it were to have been present since 2001 (i.e. for 15 years) because fronto-temporal dementia is expected to have progressed much faster than that and would have led to much more neurocognitive impairment by now than the Veteran had at that point. The clinical pattern was thought to be suggestive of a cortical-type process such as seen in incipient Alzheimer's-type at its onset. The examiner opined that, in either case, it is unlikely that the Veteran's cognitive impairment, be it mild cognitive impairment that may precede full-blown Alzheimer's-type dementia, or frontal-temporal dementia (Pick's disease), was caused by exposure to environmental toxins during military service. 

The VA examiner acknowledged the Veteran's reports of being exposed to chemicals and other environmental hazards, such as jet fuel and its fumes, during the military, but noted that a careful review of the peer-reviewed medical-scientific literature does not show a causal relationship between environmental exposure and much-later development of dementia or cognitive impairment, particularly more than 30 years later. 

The VA examiner (November 2016) also acknowledged the report of Dr. Rea that the Veteran had heavy metals measured in his hair. He concluded that, whatever those results, it is not likely that any of the Veteran's hair in 2010 would have been there in 1970 when he left the military, even if pubic hair were used. Also, according to the examiner, positive heavy metals in hair do not necessarily correlate with disease because hair is pretty good at picking up deposits, both internal and external. In any case, the results would not be pertinent to exposure during military service. 

After a review of all of the evidence, the Board finds that the Veteran's thoracolumbar spine disorder, mental disorder, and sleep disorder are not related to service and that thoracolumbar spine arthritis was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation. 

Regarding the thoracolumbar spine disorder, the Board acknowledges a conflict in the medical opinion evidence. However, the October 2013 and other opinions of Dr. Ellis, and the opinion of Dr. Rea, to the extent it relates to the back, are inherently based on his acceptance of the Veteran's account that he injured his low back in service, that he experienced low back symptoms in service, and that he experienced low back symptoms continuously after service. For reasons next described, the Board finds this account to be factually inaccurate and lacking in credibility. 

As noted above, the service treatment records reveal no record of treatment or complaint regarding the back. The Veteran does not contend that he was treated in service or that he complained of symptoms in service. However, the record is not silent regarding the condition of the Veteran's back in service. He was examined at service separation and his spine was clinically normal. This is affirmative evidence that he had no disorder of the thoracolumbar segment (or any other segment) of the spine, at service separation, to include the asserted strains, spasms, and disc pathology. In addition to the clinical evidence, the Veteran made an affirmative statement that he had no history of recurrent back pain, and that he had no current recurrent back pain. Thus, his recent account, as described to Drs. Ellis and Rea, directly conflicts with statements he made at service separation. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Indeed, the evidence establishes that the Veteran has significant cognitive problems, including problems with memory. In short, the contemporaneous nature of the statement of medical history at discharge is inherently more reliable than his more recent statements. 

Furthermore, because the account at service separation was presented in the context a medical evaluation that is routinely conducted in such circumstances, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care." Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at service separation, when the Veteran more recently presented his account of significant symptoms in service, such as to Drs. Ellis and Rea, he did so in the context of a claim for VA benefits. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events and symptoms as he remembers them. Thus, his competency is not at issue with regard to recounting symptoms in service. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the report of medical history at separation from service is more reliable and convincing than the Veteran's later statements, that he injured his back in service, made in support of a claim for monetary benefits. 

The Veteran's wife has stated that the Veteran has complained of back symptoms for as long as she has known him. However, by her own account, she has only known him since 1985, some 15 years after he left the service. Dr. Ellis stated that the Veteran has been treated with chiropractic therapy for his neck and back for as long as his wife has known him, and immediately after getting out of the Air Force. This could not be based on his wife's account, as she did not know him immediately after he left the Air Force. It must therefore be based on the Veteran's non-credible statements. In short, the Veteran did not sustain an injury or disease of the spine in service. Moreover, with reference to the criteria set out above, the Board also finds that thoracolumbar spine arthritis was not noted in service as contemplated in Walker, 708 F.3d at 1339. Such notation must be "competent" as held in Savage, 10 Vet. App. at 497. Notation of arthritis, either traumatic or degenerative, as distinguished from mere symptoms, requires X-ray evidence. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. The Board also finds that arthritis did not become manifest to a degree of 10 percent or more within one year of service separation. 

The Board acknowledges that the Veteran was treated for suspected psychosomatic symptoms in service and was prescribed valium on one occasion for nerves. However, there is no diagnosis of a psychiatric or mental disorder in service and the examination at service separation shows that he was psychiatrically normal. As with back pain, the Veteran denied any history of or current mental symptoms such as depression, excessive worry, loss of memory or amnesia, and nervous trouble of any sort. To the extent he now contends that he had onset of a mental disorder in service, the contemporaneous evidence is more credible and persuasive than such assertions. 

The Board next turns to the assertion of Dr. Rea that the Veteran's back disorder, mental disorder, and sleep disorder are related to exposure to jet fuel and various other environmental contaminants. The assertion of Dr. Rea that testing of the Veteran's blood, breath, and hair samples, taken 40 years after service, can accurately establish exposure to environmental contaminants in service, at best strains credulity. Indeed, the November 2016 opinion of VA's Chief of the Neurology and Rehabilitation Service is that this is not a scientifically valid conclusion. Moreover, after conducting a review of scientific literature, the VA specialist explained that there is no conclusive relationship between exposure to jet fuel and fumes and the onset of cognitive disorders such as diagnosed in this case. The Board finds that the VA opinion is well researched and well explained. While Dr. Rea went into great detail with respect to the results of tests conducted for presence of metals and other substances in the Veteran's blood, breath, and hair, his opinion that the Veteran's claimed conditions are related to exposure to jet fuel was stated without explanation or rationale other than his experience and belief. Dr. Rea did not explain the mechanism of causation in any meaningful way. He asserted that the Veteran was especially sensitive to such chemicals and contaminants. However, this does not provide a cause-and-effect explanation. The Board finds that the VA opinions are not only more consistent with the accepted factual record, but are also better reasoned in terms of generally accepted scientific and medical principles, and are more persuasive. 

In sum, the Board finds that the claimed thoracolumbar spine disorder, mental disorder, and sleep disorder, are not related to service, and that thoracolumbar spine arthritis was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation. 

There is no assertion of secondary service connection for any of these claims. Service connection is only in effect for hearing loss and tinnitus. 

In light of these findings, the Board concludes that service connection for the claimed thoracolumbar spine disorder, mental disorder, and sleep disorder, is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Special Monthly Compensation

Special monthly compensation is payable at a specified rate if a VA claimant, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The criteria for determining that a VA claimant is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a). Those criteria include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a)

Being "bedridden" will also be a proper basis for finding that a VA claimant is in need of regular aid and attendance. The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed. However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.

In this case, the appellant has testified that he is in need of aid and attendance; however; this need is related to nonservice-connected disorders for which he has been seeking service connection in this appeal. His hearing loss and tinnitus are not themselves conditions enumerated under the criteria for establishing the need for aid and attendance and he has not asserted that these two conditions have rendered him housebound or bedridden. Accordingly, the Board concludes that, at no time pertinent to this appeal have the criteria for special monthly compensation been met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Duties to Notify and Assist

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims. Under this framework, a claim is submitted in a fully developed status, limiting the need for further development of the claim by VA. When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran. See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established. See VA Form 21-526EZ. Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. In telephone correspondence on August 17, 2016, the Veteran's attorney instructed the RO to proceed to a decision with the evidence of record. 

The RO has also obtained a thorough medical examination and medical opinion with respect to each rating issue on appeal. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by scheduling examinations and requesting medical opinion with respect to each rating issue. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a low back disorder is denied.

Service connection for a mental disorder is denied.

Service connection for a sleep disorder is denied.

SMC based on the need for aid and attendance or housebound status is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


